In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

          No. 02-20-00044-CR
     ___________________________

      DAVID WRIGHT, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1604352D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Appellant David Wright filed a pro se notice of appeal attempting to appeal

from the order of deferred adjudication placing him on deferred-adjudication

community supervision for three years pursuant to his plea of guilt for the offense of

robbery causing bodily injury. See Tex. Penal Code Ann. § 29.02. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2), (d). The trial court’s order, which sets forth

the terms of the plea, supports the certification.

       We informed Appellant of our concern that we lack jurisdiction over this

appeal based on the trial court’s certification. We gave Appellant the opportunity to

file a response, and his court-appointed trial counsel filed a response stating that the

trial court did not grant Appellant the right of appeal and that there is no right of

appeal. 1

       Accordingly, because the trial court’s certification indicates that Appellant has

no right of appeal, we must dismiss this appeal. See Tex. R. App. P. 25.2(a)(2), (d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 26, 2020

       Appellant’s court-appointed trial counsel also filed a motion to withdraw. We
       1

dismiss the motion as moot.

                                            2